Citation Nr: 0820729	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964, and from May 1965 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2007 for further development.  


FINDING OF FACT

The competent medical evidence is in a state of equipoise as 
to whether the veteran's service-connected degenerative joint 
disease of the left ankle was caused by or the result of 
active duty military service.   


CONCLUSION OF LAW

Degenerative joint disease of the left ankle was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran was treated 
for a swollen left ankle in 1962.  He indicated that he had 
bent the ankle.  Left ankle x-rays were negative for 
fracture.  The treating practitioner referred the veteran for 
an orthopedic consultation.  In November 1962, the veteran 
reported pain in his ankle on inversion and eversion.  The 
treating practitioner prescribed ankle exercises.  On follow-
up a month later, the practitioner reported that the ankle 
was improving.  The veteran continued to have some pain in 
the ankle; and the practitioner prescribed ongoing and more 
demanding exercises.

In February 1963, the veteran was treated for a sprain of the 
left ankle.  The ankle was wrapped with an elastic bandage.  
In March 1963, a consulting orthopedist noted that the pain 
was localized at the tibiotalar joint.  The orthopedist 
commented that there might be a small bit of synovium in the 
ankle that was catching at that area.  The orthopedist stated 
that if the symptoms did not improve, he would be admitted 
for surgery in April.

In a November 1963 orthopedic consultation, the veteran 
related that left ankle surgery planned for April 1963 had 
been prevented by the veteran's deployment to another 
location.  In November 1963, the veteran reported several 
sprains of the left ankle in 1962, and ongoing aching in the 
ankle.  The orthopedist noted tenderness over the talofibular 
ligament.  X-rays showed some calcification of the 
talofibular ligament.  The orthopedist concluded, based on 
the level of the veteran's symptoms, that surgery was not 
indicated at that time.  The report of a January 1964 
examination of the veteran for separation from service noted 
a history of a sprained ankle, with calcification of the 
talofibular ligament, asymptomatic at the time of the 1964 
examination.

The Board remanded this claim in April 2007 in order to 
afford the veteran a VA examination and medical opinion 
regarding the etiology of his left ankle disability.  The VA 
examiner stated that she reviewed the veteran's claims file 
(including the veteran's service medical records).  The 
examiner noted that his service medical records reflected a 
left ankle sprain with calcification of the talofibular 
ligament.  The veteran reported that the condition has become 
progressively worse over the years.  It is also worse during 
cold weather.  He also reported occasional gout in the foot.  
He stated that he takes 800 mg. of ibuprofen for the pain 
twice per day; and 200 mg. of allopurinol per day for gout.  
He denied trauma to the joints; the need for assistive aids 
for walking; constitutional symptoms of arthritis; and 
incapacitating episodes due to arthritis.  He reported that 
he is unable to walk more than 1/4 mile.  He denied deformity, 
giving way, instability, weakness, dislocation, locking 
episodes, limited motion, and flare-ups.  

Upon examination, he had active and passive dorsiflexion from 
0 to 20 degrees; and he had active and passive flexion from 0 
to 35 degrees.  There was no additional limitation of motion 
on repetitive use.  There was tenderness; but no instability 
or tendon abnormality.  X-rays revealed some deformity in the 
medial malleolus most likely from old fracture; and some 
degenerative change in the left ankle with osteophytes in the 
malleolus and the tuberosity of the calcaneous.  There was no 
evidence of a recent fracture or dislocation.  The examiner 
opined that the disability has a mild effect on the veteran's 
ability to do chores and to travel.  It has a moderate effect 
on recreational activities; and it prevents him from 
exercising or engaging in sports.  The examiner opined that 
"The current left ankle condition is at least as likely as 
not (50/50 probability) caused by or a result of left ankle 
symptoms during the service...The veteran had left ankle sprain 
and he had abnormal x-ray in service which condition is 
probable related to current left ankle condition.  No gout 
during military service.  No evidence of tophi or 
radiological changes consistent with gout.  On my medical 
opinion the current ankle condition is less likely as not 
caused by the gout.  On the hand, recurrent ankle sprain may 
cause degenerative joint disease."   

The RO denied the claim because the examiner stated that 
"recurrent ankle sprain may cause degenerative joint 
disease."  [Emphasis added].  The RO apparently felt that 
this language was too speculative an opinion upon which to 
grant the claim.  The Board notes that if the examiner's 
conclusion was this speculative, then the RO's interpretation 
would have been correct.  However, the Board notes that the 
examiner specifically concluded that "The current left ankle 
condition is at least as likely as not (50/50 probability) 
caused by or a result of left ankle symptoms during 
service."  It appears to the Board that the examiner was 
stating a fact (essentially, that ankle sprains can and 
sometimes do cause degenerative joint disease) and that it is 
her medical opinion that this is indeed one of those times.  
The Board feels that when read its entirety, the opinion 
satisfactorily weighs in favor of the veteran; or at the very 
least, places the matter in equipoise as to the degenerative 
joint disease of the left ankle.  The examiner did, however, 
state and opinion that the current left ankle disorder is not 
caused by gout.    

The Board finds that in giving the veteran the benefit of the 
doubt, the evidence is in equipoise; and service connection 
for left ankle degenerative joint disease is warranted.     

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  




ORDER

Service connection for left ankle degenerative joint disease 
is warranted.  The appeal is granted to this extent.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


